Citation Nr: 0026107	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  97-23 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than February 2, 
1996 for the award of service connection for bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
February 1985.

This matter previously came before the Board of Veterans' 
Appeals (the Board) on appeal from a March 1997 determination 
of the Portland, Oregon, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection and 
assigned a 30 percent disability rating for bipolar disorder 
from February 2, 1996.  An appeal as to the evaluation and 
effective date assigned was completed.

The veteran presented testimony as to these issues at a 
personal hearing held by the Hearing Officer (HO) at the 
local VARO in August 1997.  A copy of the transcript of that 
hearing has been associated with the claims folder.

In February 1998, a Decision Review Officer (DRO) granted 
entitlement to a 50 percent disability evaluation for bipolar 
disorder from February 2, 1996.

The veteran then presented testimony at a personal hearing 
held by the undersigned Member of the Board at the local VARO 
in April 1998.  A copy of the transcript of that hearing has 
been associated with the claims file.

The Board remanded this case for additional evidentiary 
development in August 1998.



By rating decision issued in December 1999, the RO granted 
entitlement to a disability evaluation of 70 percent from 
February 3, 1998.  The Board notes that the veteran withdrew 
his claim for a total disability rating based on individual 
unemployability in November 1999 (due to his counselor's 
opinion that he was employable).  The Board construes his 
expression of satisfaction with the increased rating for 
bipolar disorder in his March 2000 correspondence as a 
withdrawal of his appeal for a higher schedular rating.  See 
38 C.F.R. § 20.204 (1999).

The veteran thereafter presented testimony as to his earlier 
effective date claim at a personal hearing held by the DRO at 
the local VARO in March 2000.  A copy of the transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's original claims folder is missing and the 
rebuilt folder does not contain VA documents, received prior 
to February 2, 1996, showing a request for service connection 
for a psychiatric disorder.  Attempts to locate these records 
through various sources, to include the Boston, Massachusetts 
VARO and Northampton VA Medical Center have been 
unsuccessful.

2.  A copy of the veteran's February 1985 application for 
service connection for a psychiatric disability has been 
associated with the record; the document does not have a 
date-stamp from the local VARO.

3.  During the course of his August 1997 personal hearing and 
in various statements submitted, the veteran conceded that he 
received notification of the denial of the benefit sought in 
the spring or early summer of 1985.  Although he was informed 
of right to an appeal, he admitted that he declined to do so.  
An August 1997 statement from the veteran's stepmother 
acknowledged that the fact that he received notice of the 
denial in the summer of 1985.

4.  The veteran did not timely initiate an appeal of the 
denial of service connection for a psychiatric disability by 
the Boston VARO in the summer of 1985, and the decision 
became final.

5.  The record does not show communication from the veteran 
between 1985 and February 1996 that might demonstrate an 
earlier date of receipt of a claim, and it was not factually 
ascertainable that psychiatric disability was related to 
service prior to February 1996.


CONCLUSION OF LAW

An effective date earlier than February 2, 1996 for the award 
of service connection for bipolar disorder is not warranted. 
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.158, 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

The veteran filed a claim for service connection for bipolar 
disorder and anxiety attacks on February 2, 1996.

Review of the records reveals that the veteran's original 
claims folder is missing.  The RO thereafter conducted 
searches for the missing claims folder, but they were unable 
to locate the claims folder.  Thus, the veteran's claims 
folder was rebuilt in March 1996.

By rating decision issued in July 1996, the RO denied 
entitlement to service connection for bipolar disorder and 
anxiety attacks.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in 
September 1996.

By rating decision issued in December 1996, following 
additional evidentiary development, the RO granted service 
connection and assigned a 10 percent disability evaluation 
from February 2, 1996 for bipolar disorder.  Evidence 
considered included an opinion from a VA staff psychiatrist, 
dated in September 1996, that the veteran's history of 
depression, irritability and decline in performance while in 
the Navy, if true, would be entirely consistent with a 
bipolar disorder.  The veteran's representative thereafter 
expressed dissatisfaction with the evaluation and effective 
date assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

The veteran presented testimony with respect to his earlier 
effective date claim at a personal hearing held by the HO at 
the local VARO in August 1997.  Shortly after his military 
discharge in February 1985, he claims that he visited the 
nearest VA hospital, which was in Northampton, Massachusetts 
(VAH-Northampton), and filed a claim for VA benefits.  In the 
spring or summer of 1985, he stated that he received a 
rejection letter from the VA.  He recalled that the letter 
said something about appealing in a year, but due to his 
young age, he had no inclination to appeal.  At the 
conclusion of the hearing, the veteran submitted a statement 
from his stepmother attesting to the fact that he had filed a 
claim for disability at VAH-Northampton in February 1985, and 
that he received a rejection letter during the summer of 
1985.

In October 1997, a copy of the veteran's February 1985 
application for compensation or benefits, as well as his VA 
treatment records and his administrative file from VAH-
Northampton, were associated with the claims folder.  The 
veteran's application was dated February 15, 1985; however, 
there is no date stamped on the application showing the date 
of receipt by the Boston VARO.  The treatment records show 
diagnoses of dysthymic disorder, generalized anxiety disorder 
and personality disorder in 1985.  The Board also notes that 
an April 1988 Application for Medical Benefits indicated that 
the claims folder was located in Boston, Massachusetts.

VA treatment records developed between 1995 and 1998, to 
include a February 1998 compensation and pension examination 
report, show treatment on occasion for bipolar affective 
disorder beginning in June 1995.

The veteran presented testimony at a personal hearing held by 
the undersigned Member of the Board at the local VARO in 
April 1998.  The veteran indicated that although he had 
previously testified under oath that he received a denial 
letter in the summer of 1985.  He contended that the passage 
of 12 years between 1985 and his 1997 personal hearing could 
have colored his testimony, and that what he stated was a 
rejection letter could have been something else entirely.  
The veteran's representative stated that there is reasonable 
doubt as to whether or not the RO adjudicated the veteran's 
February 1985 claim.  In the alternative, the veteran's 
representative argued that clear and unmistakable error 
existed with respect to any adjudication undertaken in 1985.  
It was theorized that the RO probably treated the condition 
as merely a personality disorder in spite of the fact that 
VAH-Northampton revealed the presence of a psychiatric 
disorder.  At the very least, the veteran should have been 
afforded a compensation and pension examination in 1985 to 
determine whether or not a psychiatric disorder was present.  
Lastly, the representative argued that the veteran's return 
to VAH-Northampton in the summer of 1988 should have been 
treated as an informal application claim.

The Board remanded this case to the RO in August 1998 for 
additional evidentiary development, to include initiating 
searches for the veteran's original claims folder at the 
Boston VARO and VAH-Northampton.

An August 1998 Report of Contact indicated that the Boston 
VARO did not have the veteran's original claims folder. 

In September 1998, VAH-Northampton indicated that they did 
not have the veteran's original claims folder.

The veteran then submitted a statement and presented 
testimony at a personal hearing held by the DRO at the local 
VARO in March 2000.  He essentially challenging the accuracy 
of his previous testimony.  He argued that because of his 
illnesses and the length of time involved, his recollections 
may not be correct and, therefore, should not be accepted.  
He stated that only documentation should be used to decide 
his claims.  The veteran noted that he was quite nervous and 
agitated at the time of his previous testimony, and was 
relying on vague recollections of 12-year old memories.  
Thus, he believed that he provided inaccurate testimony that 
has not been substantiated by any evidence.

After a contemporaneous review of the evidence of record, the 
Board finds that entitlement to an effective date earlier 
than February 2, 1996 for the award of service connection for 
bipolar disorder is not warranted.

The application dated in February 1985 is not date stamped 
and it is not clear when it was received by VA.  However, a 
preponderance of the evidence supports the veteran's 
assertions with regard to his submission of a claim for 
service connection for a psychiatric disorder in 1985 because 
records obtained from VAH-Northampton included a copy of a 
February 1985 application for VA benefits and indicate that a 
claims folder was being maintained by the Boston VARO.  
However, the preponderance of the evidence also indicates 
that the veteran's February 1985 application for VA 
compensation was denied in the summer of 1985.  As noted 
above, the veteran's original claims folder is missing and he 
has previously presented testimony with respect to this 
matter, conceding that he received notice of the denial of 
his original claim for service connection for a psychiatric 
disability, as well as a summary of his procedural and 
appellate rights, in the summer of 1985.  His stepmother also 
submitted a statement indicating that he filed a claim in 
February 1985 and received notice of the denial in the summer 
of 1985.  While the veteran now challenges the accuracy of 
his previous testimony, he has not, as noted by the DRO in 
the June 2000 supplemental statement of the case, explained 
why the recollection of his stepmother should not be 
accepted.  His initial testimony regarding the matter 
appeared credible and though self-defeating, was made at a 
time when its significance was unclear, but the veteran had 
no reason to misrepresent his position.  Moreover, his 
assertion with regard to the lack of notice of any 
determination made by the Boston VARO with regard to denial 
of service connection for a psychiatric disability is 
insufficient as to rebut the presumption of regularity in VA 
operations that specifically require RO's to provide 
claimants with notice of all determinations and of the right 
to initiate an appeal.  See Schoolman v. West, 12 Vet. App. 
307, 311 (1999); see also Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994).

In view of the foregoing, the Board is satisfied that the 
veteran received notice of the denial of his claim for 
service connection for a psychiatric disability in the summer 
of 1985 and that he failed to timely initiate an appeal with 
respect to the determination.  Accordingly, the 1985 adverse 
determination of the Boston VARO is final.

When a decision becomes final, it is not subject to revision 
on the same factual basis in the absence of clear and 
unmistakable error (CUE).  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 19.30, 20.302, 20.303 (1999).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 20.1105 (1999).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) 
(1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that held 
that, under the heightened pleading requirements set forth in 
Fugo v. Brown, 6 Vet. App. 40 (1993), an alleged CUE must be 
the "kind of error . . . that if true, would be CUE on its 
face."  A claimant must do more than cite a "laundry list" of 
laws and regulations and the doctrines they express.  Mere 
disagreement with how the RO evaluated the facts before it 
does not constitute an allegation which is adequate to raise 
a CUE claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel 
v. Brown, 6 Vet. App. 242 (1994).

CUE is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, then the error complained of cannot be, ipso facto, 
clear and unmistakable.  See Fugo, supra.

In the absence of an original copy of the 1985 adverse 
determination, the Board finds that the evidence of record is 
insufficient to make a determination as to whether clear and 
unmistakable error was committed.

Moreover, assuming arguendo that such a decision were of 
record, it is noted that the alleged errors claimed by the 
veteran's representative refer to a possible duty to assist 
on the part of VA.  In particular, it is contended that the 
veteran should have been afforded a VA compensation and 
pension examination in 1985.  However, the Court has held 
that VA's duty to assist cannot form a basis for a claim of 
clear and unmistakable error because such a breach creates 
only an incomplete, rather than an incorrect, record.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Otherwise, the veteran's representative alleges error with 
regard to the RO's review or weighing of the evidence of 
record in 1985.  In particular, it was noted that the RO 
probably denied the veteran's claim for service connection 
insofar as the treatment records obtained from VAH-
Northampton included a diagnosis of personality disorder.  
The Board notes, however, that a mere disagreement with how 
the RO evaluated the facts before it does not constitute an 
allegation that is adequate to raise a CUE claim.  See 
Luallen, supra.  In addition, none of the veteran's 1985 VA 
treatment records reflect a diagnosis of bipolar disorder.

Finally, the veteran's representative argues that informal 
claims for reopen were received prior to February 2, 1996.  
In particular, it is argued that the veteran's April 1988 
Application for Medical Benefits at VAH-Northampton and 
subsequent treatment records should be considered as a claim 
for reopen insofar as since VA had constructive notice of 
these records under Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a), (i) (West 1991); 38 C.F.R. §§ 
3.400, (h)(2), (q), (r); see also Link v. West, 12 Vet. App. 
39 (1998) (effective date of a reopened claim is fixed in 
accordance with the facts but is not earlier than the date of 
receipt of the claim).  "Date of receipt" means "the date on 
which a claim, information or evidence was received in [VA]".  
38 C.F.R. § 3.1(r); see also 38 C.F.R. § 3.108, 3.153, 3.201; 
Wells v. Derwinski, 3 Vet. App. 307 (1992).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3) (West 1991); 38 C.F.R. §§ 3.1(p), 
3.155(a) (1999), see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  VA is held to have constructive notice 
of documents generated by VA, even if the documents have not 
been made part of the record in a claim for benefits.  Bell, 
2 Vet. App. at 613. 

The record clearly documents receipt of a formal claim for 
reopening on February 2, 1996.  This date of receipt matches 
the definition of "date of receipt" provided at 38 C.F.R. § 
3.1(r) ("the date on which a claim, information or evidence 
was received in [VA]").

In the instant case, it is noted that the veteran's VA 
treatment records show treatment on occasion for bipolar 
disorder beginning in July 1995.  The Board recognizes that 
the date of a VA outpatient or hospital examination or the 
date of hospital admission to a VA or uniformed services 
hospital, or the date of the veteran's admission to a non-VA 
hospital, where the veteran was maintained at VA expense, 
will be accepted as the date of receipt of a claim under 
certain circumstances.  See 38 C.F.R. § 3.157(b)(1) (1999).  
However, the cited regulation is predicated on claims for 
increase involving a prior allowance of a claim for pension 
or compensation, disallowance of a formal claim for 
compensation for the reason that the service-connected 
disability is not compensable in degree, prior disallowance 
of a claim for compensation or pension by a retired member of 
a uniformed service due to receipt of retired pay, or prior 
disallowance of pension on the basis that the disability was 
not permanently disabling.  38 C.F.R. §§ 3.157(b) (1999).  In 
this case, a claim for increase is not at issue and it is not 
shown why the compensation claim was initially denied.  
However, evidence available in 1985 did not reflect the 
presence of an acquired psychiatric disability in service or 
provide nexus evidence connecting post service findings of 
psychiatric disability to his period of service.  In fact, 
the first nexus evidence is dated in September 1996, 
subsequent to the date of receipt of the reopened claim.  
Since the September 1996 medical record is the first time it 
is factually ascertainable that pertinent disability was 
related to service, the requirements for an earlier effective 
date are not met.  See 38 C.F.R. § 3.400.  The Board finds 
that the veteran's return for treatment at VAH-Northampton in 
1988 does not constitute an informal claim for compensation 
for bipolar disorder.

The important facts in this case are that the veteran failed 
to timely initiate an appeal after being informed of the 1985 
denial of his claim for service connection for a psychiatric 
disorder, and he did not file a formal claim for reopen until 
February 2, 1996.  Under the regulatory provisions, 
entitlement to an earlier effective date for the award of 
service connection is not warranted.

Since the preponderance of the evidence is against the claim 
for an effective date earlier than February 2, 1996 for award 
of service connection for bipolar disorder, the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier than February 2, 1996 for the award 
of service connection for bipolar disorder is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


